         Case 4:19-cr-00029-BMM Document 424 Filed 11/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


  UNITED STATES OF
  AMERICA,                                  CR-19-29-GF-BMM

                      Plaintiff,
                                              ORDER
  vs.

  LUKE JOHN SCOTT, SR,

                      Defendant.


        IT IS HEREBY ORDERED that meals and/or lodging be provided for

the jurors in the above entitled case.

        DATED 17th day of November, 2020.
